Case 20-12122-amc          Doc 40    Filed 01/13/21 Entered 01/13/21 14:39:24            Desc Main
                                     Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               PHILADELPHIA DIVISION

 In re:
                                                               Bankruptcy No. 20-12122-amc
 Curtiss N Ayers,
                                                               Chapter 13
 aka Curtis N Ayers,
           Debtor                                              Hearing Date: February 2, 2021
                                                               Hearing Time: 11:00am
 Lakeview Loan Servicing, LLC
                                                               Location: Robert N.C. Nix Sr. Federal
                                                               Courthouse, 900 Market Street, Suite
          Movant
                                                               204, Philadelphia, PA 19107
 v.
 Curtiss N Ayers,
 aka Curtis N Ayers,
           Debtor/Respondent
 WILLIAM C. MILLER, Esquire
          Trustee/Respondent



   MOTION OF LAKEVIEW LOAN SERVICING, LLC FOR RELIEF FROM THE
    AUTOMATIC STAY TO PERMIT LAKEVIEW LOAN SERVICING, LLC TO
 FORECLOSE ON 419 EDMONDS AVENUE, DREXEL HILL, PENNSYLVANIA 19026


          Secured Creditor, Lakeview Loan Servicing, LLC, by and through the undersigned

counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d), for a modification of the

automatic stay provisions for cause, and, in support thereof, states the following:

      1. Debtor(s), Curtiss N Ayers, filed a voluntary petition pursuant to Chapter 13 of the

          United States Bankruptcy Code on April 27, 2020.

      2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

          1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and

          statutes affecting the jurisdiction of the Bankruptcy Courts generally.



                                                                                           20-12122-amc
                                                                                              20-037124
                                                                                                   MFR
Case 20-12122-amc      Doc 40    Filed 01/13/21 Entered 01/13/21 14:39:24           Desc Main
                                 Document     Page 2 of 4



   3. On April 12, 2016, Curtiss N Ayers executed and delivered a Promissory Note (“Note”)

      and Mortgage (“Mortgage”) securing payment of the Note in the amount of $141,391.00

      to American Neighborhood Mortgage Acceptance Company LLC., a Limited Liability

      Company. A true and correct copy of the Note is attached hereto as Exhibit “A.”

   4. The Mortgage was recorded on April 14, 2016 in Instrument Number 2016018435 of the

      Public Records of Delaware County, Pennsylvania. A true and correct copy of the

      Mortgage is attached hereto as Exhibit “B.”

   5. The Mortgage was secured as a lien against the Property located at 419 Edmonds Avenue,

      Drexel Hill, Pennsylvania 19026, (“the Property”).

   6. The loan was lastly assigned to Lakeview Loan Servicing, LLC and same was recorded

      with the Delaware County Recorder of Deeds on March 18, 2020, as Instrument Number

      2020016327. A true and correct copy of the Assignment of Mortgage is attached hereto as

      Exhibit “C.”

   7. Based upon the Debtor(s)’ Amended Chapter 13 Plan (Docket No. 33), Debtor intends to

      cure Secured Creditor's pre-petition arrearage within the Plan and is responsible for

      maintaining post-petition payments directly to Secured Creditor. A true and correct copy

      of the Amended Chapter 13 Plan is attached hereto as Exhibit “D.”

   8. Debtor has failed to make the monthly payments of principal, interest, and escrow in the

      amount of $1,266.22 which came due on October 1, 2020, November 1, 2020, December

      1, 2020, and January 1, 2021, respectively. See Exhibit “E.”

   9. Thus, Debtor(s)’ post-petition arrearage totaled the sum of $5,064.88 through January 31,

      2021. See Exhibit “E.”



                                                                                     20-12122-amc
                                                                                        20-037124
                                                                                             MFR
Case 20-12122-amc       Doc 40     Filed 01/13/21 Entered 01/13/21 14:39:24         Desc Main
                                   Document     Page 3 of 4



   10. The current unpaid principal balance due under the loan documents is approximately

      $95,666.18. Movant’s total claim amount, itemized below, is approximately

      $105,542.96. See Exhibit “F.”

              Principal Balance                                $95,666.18
             Interest (01/01/21)                                $4,544.16
             Pro Rata MIP/ PMI                                   $179.94
              Escrow Advance                                    $5,567.31
            Accum Late Charges                                   $162.48
            Accum NSF Charges                                    $30.00
               Other Fees Due                                    $10.00
            Recoverable Balance                                  $515.90
              Suspense Balance                                ($1,133.02)
               Total to Payoff                                $105,542.96


   11. According to the Debtor(s)’ schedules, the liquidation value of the subject property is

      $170,452.80. A true and accurate copy of the Debtor(s)’ Schedule A/B is attached hereto

      as Exhibit “G.”

   12. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

      for “cause” which includes a lack of adequate protection of an interest in property.

      Sufficient “cause” for relief from the stay under Section 362(d)(1) is established where a

      debtor has failed to make installment payments or payments due under a court-approved

      plan, on a secured debt, or where the Debtor(s) have no assets or equity in the Mortgaged

      Property.

   13. As set forth herein, Debtor has defaulted on his secured obligation as he has failed to

      make his monthly post-petition installment payments.

   14. As a result, cause exists pursuant to 11 U.S.C. § 362(d) of the Code for this Honorable

      Court to grant relief from the automatic stay to allow Secured Creditor, its successor


                                                                                      20-12122-amc
                                                                                         20-037124
                                                                                              MFR
Case 20-12122-amc        Doc 40    Filed 01/13/21 Entered 01/13/21 14:39:24              Desc Main
                                   Document     Page 4 of 4



       and/or assignees to pursue its state court remedies, including the filing of a foreclosure

       action.

   15. Additionally, once the stay is terminated, the Debtor(s) will have minimal motivation to

       insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the

       Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) to permit Lakeview Loan Servicing, LLC to take any

and all steps necessary to exercise any and all rights it may have in the collateral described

herein, to gain possession of said collateral, to seek recovery of its reasonable attorneys’ fees and

costs incurred in this proceeding, to waive the 14-day stay imposed by Fed.R.Bankr.P.

4001(a)(3), and for any such further relief as this Honorable Court deems just and appropriate.

Date: 01/13/2021

                                                      Robertson, Anschutz, Schneid, Crane &
                                                      Partners, PLLC
                                                      Attorney for Secured Creditor
                                                      10700 Abbott’s Bridge Rd., Suite 170
                                                      Duluth, GA 30097
                                                      Telephone: (470) 321-7112
                                                      By: /s/ Charles G. Wohlrab
                                                      Charles G. Wohlrab, Esquire
                                                      PA Bar Number 314532
                                                      Email: cwohlrab@rascrane.com




                                                                                          20-12122-amc
                                                                                             20-037124
                                                                                                  MFR
